Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the City of New York, dated March 15, 1984, which, after a *631hearing, found the petitioner Charleus Charles to be in default of three contracts to furnish bus transportation for school children.
Determination confirmed and proceeding dismissed on the merits, with costs.
After a review of the record, we conclude that the Board’s determination that the petitioner Charleus Charles was in default of his transportation contracts was supported by substantial evidence (see, CPLR 7803 [4]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181; Matter of Pell v Board of Educ., 34 NY2d 222, 231). The evidence established that the determination was made after the New York State Department of Transportation decertified all but three of Charles’ vehicles. Pursuant to the contracts, these vehicles had to be immediately removed, and new vehicles furnished. Additionally, the Board had jurisdiction over Charles, because he was given actual notice of the subject matter and date of the hearing. Gibbons, J. P., Brown, Weinstein and Kooper, JJ., concur.